Filed 06/02/20                                       Case 15-13238                                                Doc 102

                 2

          1
                 FEAR WADDELL, P.C.
          2      Peter L. Fear, No. 207238
                 pfear@fearlaw.com
          3      Gabriel J. Waddell, No. 256289
                 gwaddell@fearlaw.com
          4      7650 North Palm Ave, Suite 101
                 Fresno, California 93711
          5      (559) 436-6575
                 (559) 436-6580 (fax)
          6
                 Attorney for Debtor MACIEL
          7

          8

          9
                                         UNITED STATES BANKRUPTCY COURT
        10
                              EASTERN DISTRICT OF CALIFORNIA - FRESNO DIVISION
        11
                 In re:                                              Case No. 15-13238-A-13
        12
                 TODD MACIEL and                                     Chapter 13
        13       MINDY MACIEL,
                                                                     D.C. No. FW-9
        14
                                       Debtor(s).                    Date: July 2, 2020
        15                                                           Time: 9:00 a.m.
                                                                     Place: United States Courthouse, 5th Floor
        16                                                                  2500 Tulare St.,
                                                                            Fresno, California 93721
        17                                                           Judge: Honorable Fredrick E. Clement

        18
                          DECLARATION OF GABRIEL J. WADDELL IN SUPPORT OF FINAL
        19                   APPLICATION FOR PAYMENT OF FEES AND EXPENSES
                                        PURSUANT TO 11 U.S.C. §330
        20
                 I, Gabriel J. Waddell, hereby declare as follows:
        21
                            1. I am the attorney for Todd Maciel and Mindy Maciel, Debtor herein. I make this
        22
                 declaration in support of the Final Application for Payment of Fees and Expenses.
        23

        24


                                              Declaration for Fee Application - 1
Filed 06/02/20                                        Case 15-13238                                                  Doc 102




          1                 2. On June 1, 2020, I met in person with Mr. and Mrs. Maciel and explained to them

          2      what fees are anticipated to be paid through the plan and what fees are anticipated to be paid

          3      following discharge.

          4             I declare under penalty of perjury that the foregoing statements are true and correct and that

          5      if called as a witness herein I could and would competently testify thereto, and that this declaration

          6      was executed on June 1, 2020, at Fresno, California.

          7                                                    /s/ Gabriel J. Waddell
                                                               GABRIEL J. WADDELL
          8                                                    FEAR WADDELL, P.C.

          9

        10

        11

        12

        13

        14

        15

        16

        17

        18

        19

        20

        21

        22

        23

        24


                                               Declaration for Fee Application - 2
